Citation Nr: 0524689	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
January 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for hypertension finding that 
the claim was not well-grounded.  The veteran appealed this 
decision to the Board in June 2002.  

In March 2003 the Board determined that additional 
development was still necessary and sent the case to the 
Board's Evidentiary Development Unit.  However, due to a May 
2003 decision from the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit"), Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), a General Counsel opinion, VAOPGCPREC 1-03 
(2003), and in consideration of other policy matters, the 
Board determined that aside from what was statutorily 
permitted by 38 U.S.C.A. §§ 7107(b), 7109(a), all evidentiary 
development would be conducted at the RO level.  Therefore in 
November 2003, the Board remanded this case to the RO, which 
conducted the necessary development.  Thus, this case is 
properly before the Board.

In May 2003 and June 2005, the veteran submitted statements 
concerning a hearing loss disability.  The record shows a 
September 1999 rating decision granting a service connection 
claim for left ear hearing loss with a noncompensable rating.  
The Board refers this issue to the RO.


FINDINGS OF FACT

1.  Hypertension was not diagnosed within one year after 
service.

2.  The competent medical evidence of record does not relate 
the veteran's current hypertension diagnosis to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may its incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1110, 1131, 1112, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
September 1999 rating decision, May 2002 statement of the 
case (SOC), and April 2005 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to a service connection claim for 
hypertension.  These documents essentially notified the 
veteran of the evidence needed to prevail on his claim.

In addition, in March 2004 and February 2005 VA letters, the 
RO notified the veteran of the evidence needed to 
substantiate his claim, and offered to assist him in 
obtaining any relevant evidence, and requested that he submit 
any evidence in his possession.  These letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOC, and notice letters dated in March 2004 
and February 2005 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a September 1999 rating decision, the RO denied 
the veteran's service connection claim for hypertension on 
the basis that the claim was not well-grounded.  In November 
2000, the VCAA became effective.  In March 2004 and February 
2005, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
on appeal, and clarified what information and evidence must 
be submitted by the veteran, and what information and 
evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in March 2004 and February 2005 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letters corrected any procedural errors.  
The notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA medical records dated from June 2004 to July 
2004.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in September 2000 
and February 2005 and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for hypertension 
in February 1999.  On his VA Form-9, he stated that he has 
been put on the five-day blood pressure check numerous times, 
and several times expressed sharp pain and tightness of the 
chest.  In July 2004, he stated that he looked through his 
medical records and found 13 times that he had high blood 
pressure from August 1982 to September 1998 and that he found 
it disturbing only twice did they do a five-day blood 
pressure check.  He also noted recently he was put on high 
blood pressure medicine and that even with today's standards 
of high blood pressure, 13 times of having high blood 
pressure with nothing done probably put him at more risk.  In 
June 2005, the veteran stated that he found it hard to 
believe that a doctor could conclude that none of his 
hypertension was connected to his military service and that 
his readings during service were due to anxiety.  He 
indicated that there was no doubt in his mind that the stress 
level was much higher during his military service as compared 
to his present job, which is basically non-existent.  He 
specified that his stress level was much higher during his 
service, not only because of the pressure of always trying to 
excel and make things happen in the desired amount of time, 
but also running over an anti-personnel mine during the Gulf 
War and thinking that he was a goner.  He noted that this 
raises a person's tension level a little bit, especially when 
he has nightmares about it.  He also reiterated that at least 
11 of the 13 times in the records they never did a five-day 
blood pressure check and that when the readings were so high 
how could one conclude that it was not elevated all the time.  
In sum, the veteran contends that his current hypertension 
disability is directly related to his service, thus entitling 
him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular 
renal disease (which includes hypertension), becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board notes that VA regulations provide that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm, or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm, or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under 
Diseases of the Arteries and Veins.

Initially, the record shows a current hypertension 
disability.  

A September 2000 VA examination report shows a diagnosis of 
hypertension.  The sitting blood pressure was 130/80.  

A June 2004 VA clinical record shows a diagnosis of essential 
hypertension.  The blood pressure reading was 153/103.  A 
repeat blood pressure reading was 144/106.   

A July 1, 2004 clinical record shows a blood pressure reading 
of 127/85.  The examiner noted that results from the Wellness 
Center also showed a blood pressure range of 135/90.  A July 
21, 2004 VA clinical record shows the veteran was seen for a 
follow-up for hypertension.  His blood pressure was 115/60.  
The veteran stated that he also had a home blood pressure 
reading of 118/70.  The examiner noted that hypertension 
medication had been started after the veteran's previous 
clinical visit and that review of systems showed no 
cardiovascular symptoms.

A February 2005 VA examination report shows a diagnosis of 
essential hypertension, stable, with no evidence of 
hypertensive cardiovascular disease found.

The next issue is whether there is any evidence of in-service 
incurrence of hypertension.

The Board notes that the DD Form-214 shows that the veteran 
earned numerous awards and decorations in service, including 
a Bronze Star Medal, Valorous Unit Award, Southwest Asia 
Service Medal with 2 Bronze Service Stars, and a Kuwait 
Liberation Medal (K).  Accordingly, this establishes the 
veteran's status as a combat veteran; and his reports of in-
service incurrence of injury or disease during combat are 
presumed credible under 38 C.F.R. § 3.304(d).

At a December 1978 enlistment examination, the blood pressure 
reading was 124/82.  Clinical evaluation revealed a normal 
heart and vascular system.  The veteran did not report any 
history of chest pain, heart trouble, or high blood pressure. 

Medical records dated from January 1979 to August 1987 show 
numerous blood pressure readings ranging from 132/90 in 
November 1982 to 100/68 in August 1983.  Aside from the 
August 1987 reading and a reading of 110/98 in May 1987, the 
diastolic blood pressure readings all were below 90mm.  The 
November 1982 blood pressure reading was taken during a visit 
for injuries received in a motor vehicle accident; and the 
May 1987 reading was taken during a visit for complaints of 
severe pain and vomiting.

A June 1988 periodic examination report shows a blood 
pressure reading of 134/79.  A June 1988 wellness check 
report shows a blood pressure reading of 130/74.  It was 
noted that the veteran had a family history of high blood 
pressure.  

Medical records dated from November 1988 to September 1990 
show blood pressure readings ranging from 96/72 in August 
1990 to 138/90 in June 1990.  The June 1990 diastolic blood 
pressure reading was the only one at or above 90 and was 
taken when the veteran was seen for jamming his finger.  

On a March 1991 report of medical history, the veteran 
reported pain and pressure in the chest.

The veteran also had complaints of chest pain and tightness 
on October 21, 1991.  The blood pressure reading was 154/100; 
and a second blood pressure reading was 139/97.  The veteran 
stated that he was watching television with no strenuous 
activity that weekend and never had these symptoms before.  
He also stated that he continued to have a small amount of 
discomfort and that deep breaths made the tightness of the 
chest worse.  He denied shortness of breath and indicated 
that it was a non-radiating pain.  He also noted that he had, 
in fact, moved furniture that weekend.  The chest examination 
showed that the left anterior sternal border was tender to 
palpation.  The assessment was that the complaints were non-
cardiac.

The veteran subsequently had a five-day blood pressure check, 
which showed the following:  On October 22, 1991, the blood 
pressure reading was 132/85.  On October 23, 1991, the blood 
pressure reading was 130/83.  On October 24, 1991, the blood 
pressure reading was 124/89.  An October 25, 1991 blood 
pressure reading was 137/86.  On October 28, 1991, the blood 
pressure readings were 138/88 and 146/101, and the chest 
discomfort reportedly had resolved.

On a January 1992 health risk appraisal profile report, the 
examining nurse reported that the veteran had a personal 
history of hypertension and a family history of hypertension 
and heart disease/stroke.  The blood pressure reading at the 
examination was 138/92.

Medical records dated in August 1994 and December 1995 show 
three blood pressure readings ranging from 132/89 in August 
1994 to 110/70 in December 1995.
 
A February 1996 medical record shows a blood pressure reading 
of 124/80.  Clinical evaluation revealed a normal heart and 
vascular system.  The veteran reported pain or pressure in 
the chest, stating that sometimes he has a sharp pain in the 
chest and also feels like pins are being stuck in his chest.  

A February 1996 five-day blood pressure check shows that on 
February 6, 1996 the veteran had blood pressure readings of 
140/100, 138/98, 122/90, and 130/90.  On February 7, 1996, 
the blood pressure readings were 126/82 and 134/82.  On 
February 8, 1996, the blood pressure readings were 130/100, 
126/84, 135/85, and 134/82; and February 13, 1996 blood 
pressure readings were 124/88 and 128/88.

A May 1996 medical record shows a blood pressure reading of 
118/90 and that the veteran was treated for sinus pain and 
pressure, runny nose, and sore throat.  A June 1996 medical 
record shows a blood pressure reading of 124/80.

An August 1998 radiologic examination report showed a normal 
chest x-ray.  The cardiac silhouette was normal and the 
mediastinum and great vessels were unremarkable.

At his retirement physical in September 1998, the blood 
pressure reading was 134/93.  The record showed a history of 
high blood pressure for five years and pain in the chest for 
eight years.  It also was noted that the veteran had a family 
history of heart disease in that his father had died of a 
heart attack four years ago.  

As the evidence shows a current diagnosis of hypertension and 
in-service findings of elevated blood pressure, chest pains 
and tightness, and some findings of hypertension, the 
determinative question becomes whether there is any 
relationship between these disorders.  

A September 2000 VA examination report shows that the veteran 
stated he was diagnosed with transient hypertension secondary 
to stress, per blood pressure readings for approximately five 
days in 1992, but was not started on any anti-hypertensives 
at that time.  He also denied any symptoms at the time of 
diagnosis of transient hypertension, including fevers, 
chills, nausea, vomiting, diarrhea, chest pain, abdominal 
pain, shortness of breath, dyspnea on exertion, paroxysmal 
nocturnal dyspnea, orthopnea, lower extremities swelling, 
dysuria, vision difficulties, hematuria, and weight loss.  He 
stated that he used to smoke cigarettes approximately one 
pack per day for six years and quit smoking 20 years ago.  He 
also indicated that presently, he was not seeing a physician 
for hypertension and that his hypertension does not interfere 
with his daily activities.

A February 2005 VA examination report shows that the examiner 
reviewed the claims file extensively and noted that the 
veteran reported a diagnosis of hypertension in July 2004 and 
was started on medication for this condition.  The veteran 
indicated that his blood pressure has been well-controlled 
since then, but occasionally has some tightness of the chest, 
sometimes associated with sharp chest pain to the left side 
of the thorax, which usually resolves spontaneously.  In 
reviewing the veteran's risk factors, the examiner noted that 
besides the veteran's gender of male, he has had 
hypertension, hypercholesterolemia, and a strong family 
history of heart attack, including his father, who had a 
heart attack at age 65 and a brother, who died of heart 
attack at age 36.  He did not have any diabetes or a chronic 
history of smoking.  

Physical examination revealed that blood pressure sitting was 
137/88 with a heart rate of 81 per minute; blood pressure 
standing was 127/82 with a heart rate of 81 per minute; and 
blood pressure lying down was 122/73 with a heart rate of 80 
per minute.  The cardiovascular examination revealed that 
heart sounds were regular rate and rhythm with no apparent 
murmur or rub.  The point of maximal impulse was in the fifth 
intercostal space, anterior clavicular line.  The examiner 
noted that a March 2005 electrocardiogram was normal.  The 
diagnoses included essential hypertension, stable, with no 
evidence of hypertensive cardiovascular disease found.

The examiner stated that after reviewing the claims file and 
VA medical records extensively, it was his opinion that "the 
veteran's hypertension is less likely than not secondary to 
his military service."  He indicated that he based his 
opinion on the fact that the record showed that although the 
veteran's blood pressure occasionally was high in 1991, at 
which time he complained of pain and tightness in the chest, 
there was evidence that the veteran was afraid this was 
secondary to a heart attack, although this was ruled out by 
the military physician.  The examiner reported that there 
were other occasions when the blood pressure was a little 
high when he was complaining about some ankle pain or other 
condition, but this always was associated with pain or 
anxiety.  He noted that there was evidence in the record that 
in October 1991 they did a five-day blood pressure check, 
which was within normal limits.  There also was a five-day 
blood pressure check in 1996, which showed on two occasions 
blood pressure was high in the morning, but normal in the 
afternoon.  The examiner noted that on the other two days 
(noting that the five days were not completed, only four 
days) blood pressure was normal most of the day.  The 
examiner reported that there was evidence in the record that 
at the veteran's retirement physical his blood pressure was 
normal, and what looks like 93 diastolic blood pressure was 
most likely 73 because it looked like someone over wrote on 
this number.  

The examiner also noted that when the veteran came to VA for 
a compensation and pension examination in 2000, the examining 
physician, who did the examination at that time diagnosed him 
as having hypertension, though the veteran was not on any 
medication and his blood pressure was normal during this 
examination; specifically it was 130/80.  The examiner 
reported that he explained to the veteran that having had 
high blood pressure does not mean that he had hypertension 
and that high blood pressure is a normal response of the body 
to stress, exercise, or fear.  He stated that when one's life 
is in danger, one's blood pressure goes high so one can think 
fast and run or fight and that when the stimulus stops 
(stopping the exercise, fear, anxiety, or threat to life), 
the blood pressure goes to normal, such as in this case.  He 
noted that after the veteran had high blood pressure readings 
in 1991, the other blood pressure readings were normal and 
one was even low.  He stated that hypertension is when blood 
pressure is steadily high, never going down, regardless of 
exercise or rest.  He also noted that hypertension requires 
medication to control or there will be stroke or heart 
attack; and the veteran never received any medication for 
this alleged high blood pressure.  The examiner again stated 
that most of the time when the veteran had high blood 
pressure in the military service, it was secondary to 
anxiety, pain, or nervousness, noting that there was evidence 
in the record of this.  In sum, he found that the blood 
pressure check that was done in the military service 
basically showed no evidence of hypertension and that when 
the veteran had his 2000 examination, his blood pressure was 
normal, though the physician gave a diagnosis of 
hypertension.  The examiner stated that he did not know why 
the 2000 physician gave this diagnosis, as there was no 
evidence of hypertension when he did his blood pressure 
check.  The examiner thus found that all the evidence shows 
that the veteran did not develop hypertension during his 
military service and developed hypertension only five years 
after he left military service.  He noted that most likely 
the hypertension is essential in origin, and that is why his 
medical opinion was that "it is less likely than not that 
the veteran's hypertension is secondary to any injury or any 
event that happened when he was on active duty."  This is 
the only medical opinion of record addressing the etiology of 
the veteran's hypertension.

Upon review, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

First, the Board notes that the veteran is not entitled to 
service connection on a presumptive basis, as the evidence 
does not show a diagnosis of hypertension within one year of 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.

Secondly, the only medical opinion of record addressing the 
etiology of the veteran's hypertension concludes that it was 
not related to service.  The 2005 VA examiner indicated a 
review of the claims file and documented the findings in the 
service medical records and post-service medical records.  He 
also provided sound bases and detailed reasons for his 
medical opinion.  He accounted for a January 1992 nursing 
note showing a history of hypertension in service by stating 
that the readings of elevated blood pressure did not amount 
to hypertension, as they were not constant, and some 
coincided with reports of painful injuries or periods of 
anxiety and stress, which can cause blood pressure to 
increase momentarily.  The Board notes that the record 
confirms the reports of elevated blood pressure in 1982, 
1987, and 1990 were made during visits for complaints of 
painful injuries or illness.  The 2005 examiner also noted 
that the 1991 findings of elevated blood pressure readings 
were most likely due to fear of having a heart attack.  Last, 
the examiner stated that hypertension requires medication to 
control and prevent heart attack or stroke, and the veteran 
was not on medication for hypertension.  While the issue of 
whether the retirement physical diastolic blood pressure 
reading was 93 or 73 is not clear, it is not dispositive of 
this claim, because, as noted, one elevated reading would not 
be enough for a hypertension diagnosis.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1), under Diseases of 
the Arteries and Veins.  Moreover, whether or not the veteran 
had an accurate diagnosis of hypertension in September 2000 
does not affect the outcome of this claim, as this was 
outside the one-year presumptive period since the February 
1999 discharge.  See 38 C.F.R. §§ 3.307, 3.309.

Although the veteran has argued that his current hypertension 
is related to his high blood pressure in service, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board notes that the veteran is a combat 
veteran and that his testimony that a disease or injury was 
incurred in service is presumed credible under 38 C.F.R. 
§ 3.304(d).  However, for purposes of making a diagnosis of 
hypertension in service, this needs to be determined by a 
medical doctor and must be in accordance with VA regulations 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), 
under Diseases of the Arteries and Veins.  Thus, while the 
Board has considered the veteran's lay assertions, they do 
not outweigh the competent medical evidence of record, which 
shows that the veteran's current hypertension disability is 
not related to his service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the claim of service connection for hypertension 
is denied.  38 C.F.R. § 3.303.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
as the evidence is not equally balanced, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


